DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 and 16-17 are pending.
Claims 14 and 15 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 12/21/2021, with respect to Claims 1, 16 and 17 have been fully considered and are persuasive.  The Non-Final Rejection Report of 09/21/2021 has been withdrawn.

Response to Amendment
The amendments to the claims filed on December 21, 2021 have been entered. Claims 1-13, 16 and 17 are pending. With regard to claim 15, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-13, 16 and 17 are allowed. Independent claims 1, 16 and 17 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a cover assembly, comprising: a protective cover having an impedance control structure; and a plurality of electrical conductors conducting high-frequency data signal transmission, the electrical conductors extend through the protective cover in a transmission direction and are overlappingly bonded to each other at a bond location located within the protective cover, the impedance control structure adjusts an impedance of the bond location to a predefined value; and a contact carrier supporting at least one of the electrical conductors, an end of the at least one electrical conductor protrudes from the contact carrier into the protective cover, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a connector, comprising: a cover assembly including a protective cover having an impedance control structure and a plurality of electrical conductors conducting a high-frequency data transmission signal, the electrical conductors extend through the protective cover in a transmission direction and are overlappingly bonded to each other at a bond location located within the protective cover, the impedance control structure adjusts an impedance of the bond location to a predefined value; a terminal shield having an insertion opening receiving a mating connector; and a contact carrier supporting at least one of the electrical conductors, an end of the at least one electrical conductor protrudes from the contact carrier into the protective cover, the protective cover and the contact carrier are disposed within the terminal shield, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method for over-molding with an insulation material a bond between a contact element and a wire of a cable, comprising: providing the contact element; providing the wire; positioning the contact element and the wire in a partially overlapping position; bonding the contact element and the wire at a bond; surrounding the bond with a cast including a core; injecting the insulation material into the cast; and removing the cast and the core after the insulation material hardens, the core forms an impedance control structure in the insulation material, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831